United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
BROOKLYN HEALTH & HUMAN SERVICES,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1522
Issued: April 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2018 appellant, through counsel, filed a timely appeal from a February 12,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish that his reactive
airway disease (RAD), allergic rhinitis, and bronchial asthma were caused or aggravated by the
accepted June 4, 2014 employment incident.
FACTUAL HISTORY
On June 20, 2014 appellant, then a 32-year-old staff pharmacist, filed a traumatic injury
claim (Form CA-1) alleging that on June 4, 2014 he experienced shortness of breath, difficulty
breathing, chest tightness, cough, dizziness, and clogged nose while in the performance of duty.
He attributed his symptoms to chemicals and fumes used to clean and wax the floors in his work
area that day. Appellant did not stop work.
Appellant was treated in the employing establishment emergency room on June 4, 2014 by
Dr. Hasmatul M. Islam, an emergency medicine physician, who diagnosed a hypersensitivity
reaction and provided bronchodilator therapy.
In a July 23, 2014 note, Dr. Magdi S. Sourour, a Board-certified internist and
pulmonologist, reported that appellant was exposed to cleaning chemicals on June 4, 2014 while
at work. He provided an impression of cough variant asthma/status post chemical bronchitis “most
likely” due to exposure to cleaning chemicals in the pharmacy. The July 23, 2014 spirometry
report indicated a mild restriction, premedication.
Several reports with accompanying spirometry test results were received from Dr. Alan J.
Schecter, a Board-certified pulmonologist. In a July 31, 2014 report, Dr. Schecter noted the
history of the June 4, 2014 chemical exposure incident and that appellant’s symptoms (a chronic
cough) returned after he completed his prescribed medication. Appellant was noted as being both
a lifetime nonsmoker and a current every day smoker. Dr. Schecter indicated that the July 31,
2014 pulmonary function study suggested mild asthma. He assessed appellant “likely with” mild
asthma induced by chemical burn cough and nasal congestion “likely” also related to chemical
burn.
In a September 4, 2014 report, Dr. Schecter noted that a pulmonary function study showed
normal function with slight decline from previous study. Appellant was noted to be an every day
smoker. Dr. Schecter provided an assessment of possible asthma, though it was not clear if his
symptoms were typical, and a diagnosis of intrinsic asthma, unspecified. In October 6 and
November 3, 2014 reports, he diagnosed asthma. Dr. Schecter noted that appellant was never a
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 12, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

smoker and that appellant’s pulmonary function studies were normal. He also indicated, in his
October 6, 2014 report, that appellant’s cough may not be related to asthma. In a February 5, 2015
report, Dr. Schecter reported that appellant had probable asthma though his pulmonary functions
had always been near normal. He diagnosed asthma, mild persistent, with acute exacerbation.
A copy of a February 5, 2015 spirometry report was provided.
Several reports with accompanying spirometry testing were received from Dr. Sourour. In
May 11 and August 28, 2015 treatment reports, he reported a date of injury of June 4, 2014, noted
examination findings and provided an impression of occupational asthmatic cough due to chemical
exposure. Both of the May 11 and August 28, 2015 spirometry tests revealed normal results
premedication. In October 21 and November 16, 2015 reports, Dr. Sourour diagnosed
occupational exposure -- recurrent bronchial asthma. The October 21, 2015 spirometry test
revealed normal results premedication.
In a November 18, 2015 report, Dr. Sourour noted appellant’s persistent cough and
wheezing started on June 4, 2014 after he was exposed to chemical cleaning agent on the floor of
the pharmacy where he worked. Appellant was given bronchodilator therapy in the emergency
room and discharged. Dr. Sourour indicated that appellant’s past medical history was negative for
bronchial asthma, allergic rhinitis, and diabetes mellitus and that he never smoked or drank. He
summarized appellant’s visits, noting that his physical examinations were consistent with recurrent
bronchospasms. Dr. Sourour indicated that appellant’s condition most likely would last several
years and that he needed to be followed up on a regular basis as he developed a secondary bacterial
infection. He opined that the final diagnosis was reactive airway distress syndrome, occupational
asthma, secondary to exposure to chemical fumes from cleaning agents he was exposed to at his
workplace on June 4, 2014. Appellant also diagnosed chronic recurrent sinusitis and chronic
reactive tracho-bronchitis with bronchospasm.
In a January 21, 2016 letter, counsel argued that Dr. Sourour’s November 18, 2015 report
established appellant’s claim.
In a February 10, 2016 treatment note, Dr. Sourour reported new reactivation of RAD.
A February 10, 2016 spirometry indicated mild restriction premedication. In a July 13, 2016 note,
Dr. Sourour diagnosed status post RAD syndrome, obstructive lung disease, chronic trachecitis,
and allergic rhinitis. The July 13, 2015 spirometry report indicated normal spirometry results
premedication.
By development letter dated October 12, 2016, OWCP advised appellant that he initially
filed a claim for a traumatic injury which originally appeared to be for a minor injury resulting in
minimal or no lost time. It advised him that his claim was reopened because the medical bills
exceeded $1,500.00. OWCP advised appellant that exposure alone was insufficient to establish a
work-related medical condition and that the medial evidence did not substantiate the diagnoses
provided. It informed him of the type of factual and medical evidence needed to support his claim,
and provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
requested evidence.
In a November 8, 2016 statement, appellant responded to OWCP’s development letter. He
noted that the June 4, 2014 work incident was a onetime event when the floors of the pharmacy
were stripped and waxed. Appellant indicated that he had inhaled the fumes of the toxic chemicals
3

for five hours as he was the only person on duty and could not leave the pharmacy unattended. He
also asserted that he never smoked. A Safety Data Sheet for the chemicals involved in the cleaning
agents used was provided.
By decision dated November 18, 2016, OWCP denied appellant’s claim, finding that it was
insufficient to establish an injury causally related to the accepted employment incident. It noted
that there was conflicting factual and medical evidence regarding whether he was a smoker and if
smoking could be a factor in the development of the diagnosed conditions.
OWCP continued to receive additional evidence. In February 24 and October 10, 2016
reports, Dr. Sourour diagnosed RAD after exposure to cleaning agent, and bronchial asthma. In
his October 10, 2016 report, he also noted “severe irritating secondary to exposure to cleaning
material and detergents and chlorine base.” October 10, 2016 spirometry testing was within
normal limits. In a December 14, 2016 report, Dr. Sourour noted that appellant was seen for RAD,
allergic rhinitis, and bronchial asthma.
On November 10, 2017 appellant, through counsel, requested reconsideration and provided
a December 29, 2016 report from Dr. Schecter who indicated that an error was made in appellant’s
electronic medical records dated July 31 and September 4, 2014, which documented appellant as
a current smoker. He contended that, since appellant’s first office visit, he had indicated that
appellant did not smoke. Counsel argued that Dr. Schecter’s December 29, 2016 report confirmed
that appellant was not a smoker.
OWCP received additional reports from Dr. Sourour. In an October 11, 2017 report,
Dr. Sourour indicated that spirometry premedication indicated moderate obstruction possible
concomitant restrictive defect. He provided an impression of RAD secondary to chemical and
dust exposure and allergic rhinitis. A copy of the October 11, 2017 spirometry report was
provided. In a January 26, 2018 report, Dr. Sourour diagnosed RAD secondary to chemical
exposure, allergic rhinitis, and bronchial asthma. He noted that the spirometry indicated mild
restriction premedication.
By decision dated February 12, 2018, OWCP denied modification of its November 18,
2016 decision. It found that, while the evidence indicated that appellant was not a smoker, there
was no well-reasoned medical opinion which explained how his chemical/dust exposure on one
day either caused or aggravated the diagnosed conditions of RAD, allergic rhinitis, and bronchial
asthma.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

4

Supra note 2.

4

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7
Second, the employee must submit medical evidence to establish that the employment
incident caused a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship. The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not established that his RAD, allergic rhinitis, and
bronchial asthma conditions were causally related to the accepted June 4, 2014 employment
incident.
In a June 4, 2014 emergency room report, Dr. Islam initially noted appellant’s symptoms
after the employing establishment floor was cleaned. While he diagnosed a hypersensitivity
reaction, he did not provide a firm diagnosis of a particular medical condition10 or offer a specific
opinion as to whether the accepted June 4, 2014 employment incident caused or aggravated
appellant’s condition.11 Thus, Dr. Islam’s report is insufficient to meet appellant’s burden of
proof.

5
T.H., Docket No. 17-747 (issued May 14, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine
Pendleton, 40 ECAB 1143 (1989).
6

T.H., id.; S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).
7

See K.R., Docket No. 18-1388 (issued January 9, 2019); V.J., Docket No. 18-0452 (issued July 3, 2018); Bonnie A.
Contreras, 57 ECAB 364 (2006).
8

Id.

9

T.H., Docket No. 18-1736 (issued March 13, 2019); I.J., 59 ECAB 408 (2008).

10

Deborah L. Beatty, 54 ECAB 340 (2003) (in the absence of a medical report providing a diagnosed condition
and a reasoned opinion on causal relationship, appellant has not met her burden of proof).
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

OWCP received a series of reports from Dr. Sourour. In a July 23, 2014 report,
Dr. Sourour reported that appellant was exposed to cleaning chemicals on June 4, 2014 while at
work and that the spirometry report indicated a mild restrictions premedication. He provided an
impression of cough variant asthma/status post chemical bronchitis “most likely” due to exposure
to cleaning chemicals in the pharmacy. As he couched his impression in terms as “most likely,”
Dr. Sourour’s opinion on causal relationship is speculative in nature. The Board has held that
medical opinions that are speculative or equivocal in character are of diminished probative value.12
Additionally, Dr. Sourour did not explain why or how exposure to cleaning chemicals would have
caused or contributed to appellant’s diagnosed condition. A medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale.13 Thus, Dr. Sourour’s report is of limited probative
value and is insufficient to establish appellant’s claim.
In reports from May 11, 2015 through November 16, 2016, Dr. Sourour provided
impressions of occupational asthmatic cough and recurrent bronchial asthma due to occupational
exposure, although the spirometry tests taken on those dates were within normal limits. In his
November 18, 2015 report, he indicated that appellant’s persistent cough and wheezing started on
June 4, 2014 after his exposure to chemical cleaning agents at the employing establishment.
Dr. Sourour opined that appellant’s diagnoses of reactive airway distress syndrome, occupational
asthma, were secondary to exposure to chemical fumes from cleaning agents he was exposed to at
his workplace on June 4, 2014. In so far as his opinion regarding causal relationship appears to be
based on the fact that appellant’s past medical history was negative for the diagnosed conditions,
the Board has held that an opinion that a condition is causally related because the employee was
asymptomatic before the injury is insufficient, without sufficient rationale, to establish causal
relationship.14
In subsequent reports Dr. Sourour reiterated appellant’s diagnoses, but did not explain the
reasons how appellant’s diagnosed conditions were caused by the June 4, 2014 employment
incident.15 The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical
condition/disability was related to employment factors.16 Therefore, these reports of Dr. Sourour
are insufficient to establish appellant’s claim.
OWCP also received reports from Dr. Schecter. In his initial report of July 31, 2014,
Dr. Schecter noted the history of appellant’s June 4, 2014 chemical exposure and that his July 31,
2014 pulmonary function study suggested mild asthma. He assessed appellant “likely with” mild
asthma induced by chemical burn, as well as cough and nasal congestion “likely” also related to
12

See V.B., Docket No. 17-1847 (issued April 4, 2018); D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55
ECAB 206 (2004).
13

See V.B., id; S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued
February 6, 2009).
14

K.P., Docket No. 17-1145 (issued November 15, 2017); T.M., id.

15

See G.G., Docket No. 13-0573 (issued May 17, 2013).

16

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

6

chemical burn. However, this opinion is again speculative in nature.17 Dr. Schecter did not explain
with certainty how or why the employment-related chemical exposure would have resulted in a
chemical burn, or otherwise caused or contributed to appellant’s diagnosed conditions.18 For these
reasons, his report is insufficient to meet appellant’s burden of proof.
In his other reports, Dr. Schecter either assessed probable asthma, asthma, or intrinsic
asthma, unspecified. However, he failed to offer a medical opinion addressing whether the
diagnosed conditions were caused or aggravated by the accepted employment incident. The Board
has found that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.19
The spirometry tests of record are also insufficient to establish appellant’s claim. The
Board has held that reports of diagnostic tests lack probative value as they do not provide an
opinion on causal relationship between his employment duties and a diagnosed condition.20
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish that his diagnosed RAD, allergic rhinitis, and bronchial asthma conditions
were causally related to the accepted employment incident. As such, appellant has not met his
burden of proof.
As appellant has not submitted rationalized medical evidence establishing that his RAD,
allergic rhinitis, and bronchial asthma were caused or aggravated by the accepted June 4, 2014
employment incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his RAD,
allergic rhinitis, and bronchial asthma were causally related to the accepted June 4, 2014
employment incident.

17

See supra note 13.

18

See supra note 14.

19

See supra note 11.

20

See K.V., Docket No. 18-0723 (issued November 9, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

